NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5379-17

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

GUILIO MESADIEU, a/k/a
GUILIO MESUDIEU, JASON
PIERRE, JOSEPH PIERRE,
GUILIO MESDIEU, GUILIO
MASADIEU, EMMANUEL
MERVALUS, EMMANUEL
MERVILUS, and EMMANUEL
MERVUILUS,

     Defendant-Appellant.
___________________________

                   Submitted December 2, 2020 – Decided August 20, 2021

                   Before Judges Ostrer and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment Nos. 16-06-0373
                   and 16-06-0375.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John P. Flynn, Assistant Deputy Public
                   Defender, of counsel and on the briefs).
            Lyndsay V. Ruotolo, Acting Union County Prosecutor,
            attorney for respondent (Michele C. Buckley, Special
            Deputy Attorney General/Acting Assistant Prosecutor,
            of counsel and on the briefs).


PER CURIAM

      After the trial court denied Giulio Mesadieu's motions to suppress

evidence and to disclose a confidential informant's identity, a jury found him

guilty of unlawful possession of a handgun, N.J.S.A. 2C:39-5(b)(1), and being

a certain person not to possess firearms, N.J.S.A. 2C:39-7(b)(1). Mesadieu

appeals from his convictions, and from his aggregate sentence: a term of ten

years with a five-year period of parole ineligibility. He raises the following

points for our consideration:

            POINT I

            THE SUPPRESSION MOTION SHOULD HAVE
            BEEN GRANTED BECAUSE THE POLICE
            PROLONGED THE TRAFFIC STOP FOR THE
            DRUG    SNIFFS WITHOUT   REASONABLE
            SUSPICION.

            A. The Drug Investigation and Dog Sniffs Added Time
            to the Duration Reasonably Necessary to Address the
            Traffic Infractions.

            B. Because the Police Corroborated Only Innocent and
            Easy-To-Know Details          of    the    [Confidential
            Informant's] Tip, the State Failed to Establish That the
            [Confidential Informant] had an Adequate Basis of

                                                                        A-5379-17
                                       2
Knowledge to Support Reasonable Suspicion that
Mesadieu Possessed Drugs.

POINT II

THE SUPPRESSION MOTION SHOULD HAVE
BEEN    GRANTED    BECAUSE    OFFICERS
UNCONSTITUTIONALLY CONDUCTED A DE
FACTO ARREST WITHOUT PROBABLE CAUSE
WHEN THEY REMOVED MESADIEU FROM HIS
CAR WITH GUNS DRAWN, FRISK[E]D HIM,
THREATENED TO SEIZE HIS CAR, AND
CONFINED HIM IN A POLICE CAR. (Not raised
below).

POINT III

BY DENYING MESADIEU'S MOTION TO
DISCLOSE       THE  IDENTITY  OF      THE
[CONFIDENTIAL INFORMANT], WHILE ALSO
ALLOWING THE STATE TO ELICIT TESTIMONY
THAT THE POLICE HAD A SEARCH WARRANT
FOR MESADIEU'S CAR AND HAD A LEGITIMATE
REASON TO BELIEVE THAT MESADIEU
POSSESSED DANGEROUS CONTRABAND, THE
TRIAL      COURT   UNFAIRLY  RESTRICTED
MESADIEU'S CONSITUTIONAL RIGHT TO
PRESENT A COMPLETE DEFENSE.      (Partially
raised below).

POINT IV

THE MATTER SHOULD BE REMANDED FOR
RESENTENCING   BECAUSE    THE  COURT
IMPOSED THE MAXIMUM SENTENCE ON THE
CERTAIN PERSONS OFFENSE DESPITE THE
PRESENCE OF MITIGATING FACTORS IN THE
RECORD, AND BECAUSE THE COURT RAN THE

                                                 A-5379-17
                      3
              SENTENCE CONSECUTIVELY TO A SENTENCE
              ON   ANOTHER   INDICTMENT    WITHOUT
              CONSIDERING THE FAIRNESS OF THE
              AGGREGATE TERM OF IMPRISONMENT.

              SUPPLEMENTAL POINT 1

              THE TRIAL COURT COMMIT[T]ED PLAIN ERROR
              BY    CONTRADICTING        THE   BEYOND-A-
              REASONABLE-DOUBT          STANDARD    AND
              INSTRUCTING THAT THE JURORS COULD
              CONVICT      IF    THEY    INFERRED  THAT
              POSSESSION WAS "MORE PROBABLE THAN
              NOT." (Not raised below).

        We affirm Mesadieu's conviction, but remand for reconsideration of his

sentence.

                                         I.

        We turn first to the suppression issue, and assume the reader's familiarity

with the suppression-hearing testimony of Elizabeth Police Detective Jose

Martinez and Union County Sheriff's Officer (and canine handler) Brian Frew,

which the trial court reviewed at length in its written opinion. In brief, police

seized Mesadieu's unlawfully possessed handgun after stopping him for motor-

vehicle violations. But the stop was no coincidence. Police had followed

Mesadieu because a reliable confidential informant told them that Mesadieu,



1
    We permitted an extra round of briefing to allow defendant to add this point .
                                                                             A-5379-17
                                         4
who often carried a handgun (and was presently out on bail on a weapons-

possession charge), would that day transport heroin in his Dodge Ram truck (one

of several vehicles he drove). After police stopped Mesadieu, removed him from

his truck and patted him down, they called for a drug-sniffing dog. The canine

arrived thirteen minutes later and indicated the presence of drugs in the truck.

Armed with that fact, the police obtained a warrant to search the truck. The

parties do not dispute that the subsequent search uncovered a handgun.

      The trial court held that police lawfully stopped Mesadieu because they

had reasonable suspicion of motor-vehicle violations.           Specifically, they

observed Mesadieu turn suddenly at a corner without signaling and, shortly

thereafter, bolt across several lanes of traffic to reach an exit, almost causing an

accident. Applying State v. Dunbar, 229 N.J. 521 (2017), the court also held

that the police did not unlawfully prolong the stop beyond the time necessary to

complete the traffic mission. The court noted that when the canine arrived,

police had not finished "issuing a traffic citation, checking the defendant's

credentials, and ensuring that there were no outstanding warrants."

Additionally, the court found that Mesadieu diverted the officers from their

traffic-related tasks by pacing back and forth along a busy highway and shouting




                                                                              A-5379-17
                                         5
at the officers, forcing Martinez to place Mesadieu in a patrol car (though

without handcuffs) for his safety.

      And the court provided a second rationale for the prolonged stop, holding

that even if the traffic mission was an insufficient justification, "specific and

articulable suspicion that the defendant possessed narcotics" warranted

Mesadieu's continued detention until the canine arrived.         Several factors

supported that suspicion: a reliable confidential informant alerted police that

Mesadieu would be transporting heroin in his Dodge Ram; Mesadieu drove

erratically before the stop; he was irate while interacting with police; police

observed a large amount of cash in the truck; Mesadieu was "a known drug

dealer" to Martinez; and Mesadieu was already facing a gun-possession charge.

      Without challenging the initial traffic stop, Mesadieu presents a two-fold

argument regarding his prolonged detention. First, he argues that the police

unlawfully extended the stop longer than the traffic-related mission required.

Second, he contends that the tip and other relevant circumstances failed to create

the non-traffic-related suspicion needed to prolong the stop. We agree on the

first point, but not the second.

      "A seizure justified only by a police-observed traffic violation . . .

'become[s] unlawful if it is prolonged beyond the time reasonably required to


                                                                            A-5379-17
                                        6
complete th[e] mission' of issuing a ticket for the violation." Rodriguez v.

United States, 575 U.S. 348, 350-51 (2015) (alterations in original). Beyond

issuing a ticket, an officer's traffic mission may include checking the driver's

license, inspecting the vehicle's registration and proof of insurance, and

ascertaining if there are warrants for the driver's arrest. Rodriguez, 575 U.S. at

355; see Dunbar, 229 N.J. at 533. In other words, a dog sniff is lawful if it

occurs while the officer is issuing a ticket, checking the driver's license, or

otherwise performing the traffic-related mission.

      But an officer may not delay completing the traffic mission to obtain a

dog sniff. "The critical question . . . is not whether the dog sniff occurs before

or after the officer issues a ticket . . . ." Rodriguez, 575 U.S. at 357. The issue

is whether the stop is prolonged — and there is no de minimis exception for

minor delays. Id. at 356-57.

      Although we defer to a motion judge's fact-findings if substantial credible

evidence in the record supports them, see State v. Elders, 192 N.J. 224, 243-44

(2007) (describing standard of review of suppression orders), here, we discern

no proof that police were unable to complete the traffic mission before the

canine arrived. Martinez did not explain why it took him so long to write tickets,

especially given that within minutes, at least eight other officers were on the


                                                                             A-5379-17
                                        7
scene. Rather than diligently pursue the traffic mission, Martinez evidently

focused on his drug investigation. He stated he was "waiting for the canines"

— not writing tickets — when he spotted the envelope of cash. Nor did he

establish why he would have needed time to verify Mesadieu's identity and

perform a warrant check. Mesadieu was in his sights for months. Martinez had

even pulled Mesadieu's motor-vehicle information to confirm his identity with

the confidential informant. Finally, although Mesadieu's behavior prompted

Martinez to seat him in the patrol car, Martinez did not clarify how much time

that interaction consumed.

      In sum, although Martinez evidently did not complete the traffic-related

mission before the canine unit arrived, the State failed to prove that the police

used only "the time reasonably required to complete" that mission.            See

Rodriguez, 575 U.S. at 350 (emphasis added); Dunbar, 229 N.J. at 534.2

      But even so, Mesadieu's detention was lawful. "[I]f, as a result of the

initial stop or further inquiries, 'the circumstances give rise to suspicions

unrelated to the traffic offense, an officer may broaden [the] inquiry and satisfy


2
   We will not give the State a second chance to establish the chronology of
events. Although the Supreme Court in Dunbar remanded to enable the court to
make findings on the "'critical question' of whether the canine sniff prolonged
the traffic stop," the Court had just adopted a new standard, id. at 540. Here,
there is no new standard.
                                                                            A-5379-17
                                        8
those suspicions.'" Dunbar, 229 N.J. at 533 (second alteration in original)

(quoting State v. Dickey, 152 N.J. 468, 479-80 (1998)). Put another way, "[I]f

an officer has articulable reasonable suspicion independent from the reason for

the traffic stop that a suspect possesses narcotics, the officer may continue a

detention to administer a canine sniff." Id. at 540.

      Ultimately, the totality of circumstances supported a reasonable and

articulable suspicion that Mesadieu possessed drugs or a gun. See State v.

Davis, 104 N.J. 490, 504 (1986) (stating that a court must "evaluate the totality

of circumstances surrounding the police-citizen encounter" "to determine the

lawfulness of a given seizure"). The informant's tip was the strongest basis for

that suspicion — but by the time the motor-vehicle stop transformed into a

narcotics-or-gun-related stop, the police had more than just a tip. See State v.

Golotta, 178 N.J. 205, 213 (2003) ("An informant's tip is a factor to be

considered when evaluating whether an investigatory stop is justified."). For

that reason, we are not constrained by cases Mesadieu cites scrutinizing

narcotics-related stops that were based solely on a confidential informant's tip.

      Although we need not find that the confidential informant's tip was

enough to suspect that Mesadieu committed non-traffic-related offenses, the tip

was strong evidence indeed. A court assesses a tip by considering "closely


                                                                           A-5379-17
                                        9
intertwined" factors: the tip's veracity, its reliability, and the tipster's basis of

knowledge. Illinois v. Gates, 462 U.S. 213, 230 (1983); State v. Stovall, 170

N.J. 346, 362 (2002). Here, all three factors substantiate the tip's value.

      Regarding the first two factors, Martinez's confidential informant had

proved his truthfulness and reliability.3 Over a nine- to twelve-month span, he

gave Martinez information leading to twelve arrests involving various drug and

weapons offenses. In each of those cases, he accurately predicted the contraband

that police found.    He also provided details about Mesadieu that Martinez

confirmed, including Mesadieu's nickname, his address, the vehicles he drove,

and his past possession of firearms.         Additionally, the informant correctly

described Mesadieu's physical appearance and affirmatively identified him from

a photograph.

      Regarding the informant's basis of knowledge, we do acknowledge that at

the suppression hearing, Martinez did not say how the informant obtained his

information.4   Nonetheless, five minutes after the informant flagged down



3
  Although Martinez sometimes used "he or she" to avoid identifying the
informant's gender, we will assume, solely for convenience, that the informant
was male.
4
  During the hearing on the search-warrant application, Martinez stated that the
informant had at some point conversed with Mesadieu.
                                                                               A-5379-17
                                        10
Martinez to tell him that Mesadieu would soon transport heroin in his Dodge

Ram, Martinez saw Mesadieu driving that vehicle. Details like these establish

an informant's basis of knowledge by "predict[ing] . . . hard-to-know future

events" and showing "that the informant's knowledge has been derived from a

trustworthy source." See State v. Williams, 364 N.J. Super. 23, 34-35 (App.

Div. 2003).

      In a case much like the one before us, the Court held that the police

established reasonable suspicion based on a confidential informant's tip. State

v. Birkenmeier, 185 N.J. 552, 561 (2006). The informant in Birkenmeier "had

previously provided information that led to two 'major' drug and weapons

seizures and two arrests"; furthermore, the informant "provided particularized

information," including "defendant's name[,] . . . address[, and] . . . physical

description; the make, model, and license tag number of defendant's car; the fact

that defendant would be leaving his home at 4:30 p.m. to make a marijuana

delivery; and the fact that defendant would be carrying the drugs in a laundry

tote bag." Ibid. The police subsequently "observed defendant leaving his home

at 4:30 p.m., carrying a laundry tote bag, and driving away in the car" that the

confidential informant described.     Ibid.   Except for information about a




                                                                           A-5379-17
                                      11
container Mesadieu would use, Martinez's informant's tip was as detailed as the

one in Birkenmeier.

      And the tip was not all Martinez had to go on; three other sets of facts

reinforced the basis for suspicion.       First, Mesadieu drove erratically and

evasively after Martinez made a U-turn and started following him. Specifically,

Mesadieu abruptly turned left at an intersection without signaling, and once on

the highway, he moved to the left-most lane — and then moved to the exit lane

so suddenly that other cars had to brake to avoid a collision. Mesadieu's erratic

and evasive driving contributed to a reasonable suspicion that he was violating

more than just the rules of the road. Cf. State v. Pineiro, 181 N.J. 13, 26 (2004)

(stating that flight, "in combination with other circumstances[,] . . . may support

reasonable and articulable suspicion").

      Second, Martinez also knew that Mesadieu had a criminal history and was

free on bail on a weapons charge. 5 That knowledge thickened the stew of

suspicion. See State v. Privott, 203 N.J. 16, 28-29 (2010) (holding that officer's

knowledge "that defendant was associated with violent gangs" contributed to



5
  Martinez did not detail that history at the suppression hearing. However, he
told the judge considering his search-warrant application that he knew that
Mesadieu had six prior convictions, including several for possession of drugs
with intent to distribute.
                                                                             A-5379-17
                                       12
reasonable and articulable suspicion justifying investigatory stop); State v.

Valentine, 134 N.J. 536, 547 (1994) ("[A]n officer's knowledge of a suspect's

prior criminal activity in combination with other factors may lead to a

reasonable suspicion that the suspect is armed and dangerous.").

      Third, Mesadieu hesitated after Martinez commanded him to exit his

truck. See State v. Gamble, 218 N.J. 412, 431-32 (2014) (stating that driver's

hesitancy to leave his vehicle contributed to reasonable suspicion). And finally,

after Mesadieu did step out of the vehicle, he acted erratically. He paced back

and forth behind his truck; he called Martinez a liar; he "rant[ed] and rav[ed],"

claiming Martinez was setting him up; and he demanded to speak to Internal

Affairs. Of course, a citizen who believes that police have violated his or her

rights may become understandably irate and threaten to register a complaint.

But "[f]acts that might seem innocent when viewed in isolation can sustain a

finding of reasonable suspicion when considered in the aggregate." State v.

Nishina, 175 N.J. 502, 511 (2003). A police officer, under the circumstances

here, would have been justified in suspecting that Mesadieu's protests were a

calculated effort to deter the officers. 6


6
 Martinez also discovered a large amount of cash while waiting for the canine.
That discovery could well have aroused suspicions of drug-dealing. However,


                                                                           A-5379-17
                                         13
      The totality of these factors and the confidential informant's tip were

sufficient to create a reasonable and articulable suspicion of a drug- or weapons-

related crime, which justified prolonging the stop until the canine arrived.

                                       II.

      Mesadieu's remaining arguments challenging his conviction do not

warrant extensive discussion. We need not address his newly minted argument

that the police, without probable cause, de facto arrested him. "Parties must

make known their positions at the suppression hearing so that the trial court can

rule on the issues before it."    State v. Witt, 223 N.J. 409, 418-19 (2015)

(reversing Appellate Division decision that reached newly minted argument that

stop was unlawful). When a defendant holds an issue for appeal, he or she

deprives the State of the opportunity to marshal evidence to meet it. Id. at 419.

      In any event, the exclusionary rule bars only admission of evidence "come

at by exploitation" of police illegality. Wong Sun v. United States, 371 U.S.

471, 487-88 (1963) (quoting Maguire, Evidence of Guilt 221 (1959)). And the

gun was not the fruit of the alleged "arrest." It was, instead, the fruit of the




because of the uncertain chronology, we cannot consider the cash in the totality
of circumstances. If there had been no other suspicious indications, the stop
might already have been unreasonably prolonged by the time Martinez found
the cash.
                                                                               A-5379-17
                                       14
subsequent search warrant, which was the fruit of the dog sniff during the

investigative stop. The police would have seized the gun whether Mesadieu was

sitting in the police car or pacing along the highway.

       We also reject Mesadieu's argument that the court erred when it refused

to disclose the confidential informant's identity, but permitted the state to elicit

testimony that police had a warrant to search Mesadieu's truck.

       Mesadieu alleges that disclosure of the informant's identity would have

enabled him to challenge the informant's credibility and "the officers' credibility

with respect to how they acted based on the [informant's] tip," thus bolstering

his defense that the police planted the gun (which, a DNA expert testified, had

DNA traces that matched Mesadieu's DNA). Alternatively, Mesadieu contends

a disclosure order could have demonstrated that the informant did not exist at

all.

       Such arguments are rank speculation and fail to satisfy the prerequisites

for overcoming the informant's privilege. See State v. Milligan, 71 N.J. 373,

392 (1976) (rejecting as speculative defendant's claim that informant would

impeach State police witness); State v. Adim, 410 N.J. Super. 410, 435-36 (App.

Div. 2009) (affirming denial of disclosure where "an informer does not testify

and was not involved in the crime").


                                                                              A-5379-17
                                        15
      And the court did not abuse its discretion by allowing testimony that the

police had a warrant to search Mesadieu's truck. Such testimony helped "to

dispel any preconceived notion that the police acted arbitrarily." See State v.

Cain, 224 N.J. 410, 435 (2016). Furthermore, the testimony did not prejudice

Mesadieu; the court provided an appropriate and immediate limiting instruction

that we presume the jury understood and followed. See State v. Marshall, 148

N.J. 89, 240 (1997) ("[A] properly instructed jury will not presume guilt based

on the issuance of a search warrant").

      We reject, too, Mesadieu's contentions that Martinez's references to "local

criminals" (which the court struck from the testimony) and "a narcotics

investigation" (as to which the court gave a curative instruction) poisoned the

jurors' minds, particularly given that the phrase "local criminals" did not refer

to Mesadieu in the first place.

      Finally, we reject Mesadieu's argument, raised as a matter of plain error,

that the trial judge lowered the beyond-a-reasonable-doubt standard of proof by

instructing the jury it could infer, if it found such an inference more probable

than not, that because Mesadieu was the sole occupant of the vehicle in which

the police found the handgun, he possessed the gun.




                                                                           A-5379-17
                                         16
      Consistent with the model jury charge, see Model Jury Charges

(Criminal), "Possession of Firearms, Weapons, Destructive Devices, Silencers

or Explosives In A Vehicle (N.J.S.A. 2C:39-2)" (approved Mar. 1993), the judge

instructed:

                     I have previously instructed you concerning your
              consideration of circumstantial evidence presented in
              this case. That is, you may infer a fact from other facts
              in the case if you find it more probable than not that the
              inferred fact is true.

                    Evidence has been presented that a handgun was
              found in a vehicle. If you find Mr. Mesadieu was the
              sole occupant of the vehicle, you may infer that this
              occupant possessed the handgun. You are never
              required or compelled to draw any inference. It is your
              exclusive province to determine whether the facts and
              circumstances shown by the evidence support any
              inference and you are always free to accept or reject
              them, if you wish.

                     If you find that the state has failed to prove any
              of the elements of the crime beyond a reasonable doubt,
              your verdict must be not guilty. On the other hand, if
              you are satisfied that the state has proven all the
              elements of the crime beyond a reasonable doubt, your
              verdict must be guilty.

      We find no basis in this instruction for Mesadieu's argument that the judge

"allow[ed] the jurors to find that Mesadieu was the sole occupant of [the] car

based on a preponderance of the evidence." Nor did the judge instruct the jury ,



                                                                           A-5379-17
                                         17
as Mesadieu claims, that it could find the possession element of the crime by "a

mere preponderance of the evidence."

      The instruction conformed to our decision in State v. Bolton, 230 N.J.

Super. 476, 480 (App. Div. 1989), in which we stated that, to implement

N.J.S.A. 2C:39-2 without shifting the burden away from the State, "the jury may

be advised that it can draw an inference if it finds it more probable than not that

the inference is true." See also Cnty. Ct. v. Allen, 442 U.S. 140, 167 (1979)

(stating, in firearms-possession prosecution, that there was "no more reason to

require a permissive statutory presumption to meet a reasonable-doubt standard

before it may be permitted to play any part in a trial than there is to require that

degree of probative force for other relevant evidence before it may be

admitted"); State v. Thomas, 132 N.J. 247, 256 (1993) (stating that a jury may

draw inferences when such inferences are more probably true than not); State v.

Brown, 80 N.J. 587, 592 (1979) ("[A] jury may draw an inference from a fact

whenever it is more probable than not that the inference is true; the veracity of

each inference need not be established beyond a reasonable doubt . . . .").

      It is true that "the State must still be held to its burden of proving each

element of [an] offense beyond a reasonable doubt." Thomas, 132 N.J. at 256.

But an inference charge "reduce[s] the burden of persuasion below a 'reasonable


                                                                              A-5379-17
                                        18
doubt' standard" "only if the jury were compelled to draw the inference and

convict on th[at] basis . . . alone." State v. Humphreys, 54 N.J. 406, 415

(1969) (quoting State v. DiRienzo, 53 N.J. 360, 376 (1969)); see also Allen, 442

U.S. at 167 (stating that it must be made "clear that the presumption is not the

sole and sufficient basis for a finding of guilt").

      Here, the judge told the jury it was "never required or compelled to draw

any inference." Furthermore, the DNA evidence provided additional proof that

Mesadieu possessed the gun. Cf. Brown, 80 N.J. at 593 (stating that, when more

than one person was present, a jury may not infer possession unless there is

evidence other than mere presence). Finally, the court repeatedly instructed the

jury that the State had to prove each element of the crime beyond a reasonable

doubt. We may assume that the jury followed those instructions. State v. Ross,

229 N.J. 389, 415 (2017). Therefore, we find no error, let alone plain error, in

the court's instruction.

                                        III.

      Although we affirm Mesadieu's convictions, we remand for the court to

reconsider his sentence. The court found aggravating factors three, six and nine,

N.J.S.A. 2C:44-1(a)(3) (risk of reoffending), (6) (prior criminal record and prior

offenses' seriousness), and (9) (need to deter defendant and others); and


                                                                            A-5379-17
                                        19
mitigating factor two (which the court gave "minimum . . . weight"), N.J.S.A.

2C:44-1(b)(2) ("defendant did not contemplate that" his "conduct would cause

or threaten serious harm"), and it imposed an eight-year term with a forty-two-

month parole-ineligibility period for the unlawful-possession-of-a-handgun

conviction, concurrent with a ten-year term with a five-year parole-ineligibility

period for the certain-persons offense. 7 Regarding the latter, the judge stated

she felt a "little more constrained" due to "the mandatory five[-]year parole

ineligibility."

      First of all, the court's eight-year sentence with a forty-two-month parole-

ineligibility period violated N.J.S.A. 2C:43-6(c), which required the court to

impose a parole-ineligibility period of "one-half of the sentence imposed . . . or

42 months, whichever is greater." To comply with the statute and preserve the

eight-year term, the court should have imposed a forty-eight-month parole-

ineligibility term. But if the court's goal was to impose a forty-two-month

parole-ineligibility term, then the sentence should have been no more than seven



7
   In its oral sentencing decision, the court apparently also found factor one,
N.J.S.A. 2C:44-1(b)(1) ("[t]he defendant's conduct neither caused nor
threatened serious harm"). The judge stated, "I am giving a slight weight to the
mitigating factor that in this case that he did not cause nor threaten serious harm
in this matter." However, the judgments of conviction stated that the court only
found mitigating factor two. The court should clarify its finding on remand.
                                                                             A-5379-17
                                       20
years. We remand for the court to reconsider its sentence for the unlawful-

possession-of-a-handgun conviction.

      And, because of the judge's comment about being "constrained," we also

remand for the court to reconsider the sentence for the certain-persons

conviction. On remand, the court should be aware that it need not impose a ten-

year sentence, although it must impose five years of parole ineligibility.

N.J.S.A. 2C:43-6(c).

      To the extent not addressed, defendant's arguments lack sufficient merit

to warrant written discussion. R. 2:11-3(e)(2).

      Affirmed as to the conviction; remanded for resentencing. We do not

retain jurisdiction.




                                                                         A-5379-17
                                      21